Citation Nr: 0204671	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for acne vulgaris.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement t service connection for headaches.  

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1951 to February 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for acne vulgaris, hypertension, 
headaches, and for a back disorder on basis that they were 
not well-grounded.  The veteran perfected his appeal as to 
all issues.  During the pendency of his appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim.  Therefore, in a December 2001 rating 
decision, the RO considered the veteran's claims on the 
merits, but continued the denial of those claims.  

In January 2002, the veteran testified before the undersigned 
member of the Board at a personal hearing at the RO.  At that 
time, the veteran waived initial RO jurisdiction over all 
evidence received at the RO which had not been included in 
the statement of the case or in the supplemental statement of 
the case.  

The Board notes that it appears that the veteran has a claim 
pending for aid and attendance/housebound benefits.  The 
Board refers this matter to the RO for appropriate action.  





FINDINGS OF FACT

1.  The veteran currently has acne vulgaris which was 
manifest during service.  

2.  The veteran's hypertension was diagnosed in excess of one 
year after his release from active duty and is unrelated 
thereto.  

3.  The veteran does not have headaches due to disease or 
injury during service and his current complaints of head pain 
are not derived from an inservice disease or injury.  

4.  The veteran does not have a back disorder due to disease 
or injury during service and his current complaints of back 
pain are not derived from an inservice disease or injury.  


CONCLUSIONS OF LAW

1.  Acne vulgaris was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  Hypertension was not incurred or aggravated in service 
nor may it presumed to have so been incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).  

3.  The veteran does not have headaches due to disease or 
injury incurred or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

4.  The veteran does not have a back disorder due to disease 
or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
August 1999 rating decision; the November 1999 statement of 
the case; in a March 2001 letter which explained the VCAA; 
the December 2001 rating decision, and in the December 2001 
supplemental statement of the case, of the reasons and bases 
for the denial of his claims.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
supplemental statements of the case, and VCAA letter informed 
the veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent VA medical records and private medical 
records have been received.  In addition, lay evidence is of 
record.  Pursuant to 38 C.F.R. § 3.326, the Board finds that 
there is adequate evidence to evaluate the other claims of 
service connection.  There are private and VA hospital 
reports of record.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  In 
addition, the hearing held be the undersigned member of the 
Board complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

The service records to include sick call records and service 
medical records reveal that the veteran was diagnosed as 
having acne vulgaris during service and was seen for 
dermatological consolation.  The veteran was afforded a 
discharge examination in February 1954.  At that time, his 
sitting blood pressure was 122/80, his recumbent blood 
pressure was 120/80, and his standing blood pressure was 
120/80.  Although the veteran reported that he had had bad 
headaches during his active duty, he did not have one on 
examination and his neurological examination was normal.  In 
addition, although he reported that his back had bothered him 
during his active duty, his spine examination was normal.  

The veteran was released from active duty in February 1954.  

The Board notes that the remainder of the veteran's service 
medical records are unavailable for review, and there is 
indication that if such records existed, they are presumed to 
have been destroyed by a fire at the National Personnel 
Records Center.

In August 1988, the veteran initially filed a claim for VA 
compensation benefits.  At that time, he indicated that he 
had had a spinal operation in January 1953.  He did not make 
any assertions regarding acne vulgaris, hypertension or 
headaches.  Thereafter, medical records were received.  

According to a September 1986 report from the Baptist Medical 
Center, the veteran was seen for chest pain.  At that time, 
it was noted that the veteran had hypertension.  An undated 
letter from Homer A. Caruso, M.D., stated that the veteran 
had high blood pressure.

In September 1988, the veteran was treated by a private 
physician whose name is illegible for, in part, complaints of 
low back pain.  However, physical examination did not result 
in any diagnosis of an underlying back disease or injury 
responsible for the veteran's complaints of pain. 

In an August 1994 letter, Carmelo C. Mendiola, M.D., stated 
that the veteran had hypertension.  

In 1995 and 1996, the veteran was seen at the Mesa Hills 
Medical Clinic, PA.  It was noted that the veteran had had 
hypertension as well as 3 myocardial infarctions in the last 
10 years.  It was noted that he currently had hypertension.  
A January 1997 notation also indicated that the veteran 
complained of having chronic back pain.  

In April and May 1997 reports of Kathryn V. Horn, M.D., she 
noted that the veteran had been under her care since 
September 1995.  She stated that the veteran had an over 10 
year history of hypertension and that he suffered a 
myocardial infarction 10 years go.  

In 1997 and 1998, the veteran was treated by VA on an 
outpatient basis.  It was noted that he had hypertension, 
controlled.

In September 1998, the veteran's current claim of service 
connection for acne vulgaris, hypertension, headaches, and a 
back disorder was received.  The veteran asserted that he 
developed acne vulgaris during service and it was noted in 
his service medical records.  With regard to hypertension, 
the veteran asserted that his blood pressure was low during 
service which lead up to the current diagnosis of 
hypertension.  With regard to headaches, the veteran related 
that he had severe headaches during service which were 
related to his alleged hypertension.  With regard to a back 
disorder, the veteran asserted that he was examined in 1954 
(on discharge) and it was noted that he had back problems 
which still exist.  

Thereafter, VA records were received which showed treatment 
in 1998 and 1999.  

Thereafter, lay statements were received from the veteran's 
wife and from his brother.  They essentially stated that 
prior to service, the veteran was healthy, but after service, 
he had multiple medical problems to include those claimed: 
acne vulgaris, hypertension, headaches, and a back disorder.  

In January 2001, the veteran was hospitalized by VA for 
cardiovascular problems.  At that time, it was noted that the 
veteran had not suffered a heart attack or an aortic 
aneurysm.  The veteran's blood pressure medication was 
reduced.  Since the veteran complained of back pain, he was 
told to rest his back for 2 weeks.  The back pain was noted 
to be musculoskeletal in nature.  No diagnosis of a back 
disease or injury was rendered.  

In March 2001, the veteran was afforded a VA aid and 
attendance/housebound examination.  At that time, physical 
examination revealed decreased range of motion of the spine 
due to pain.  No back disorder was diagnosed other than low 
back pain.  

In January 2002, the veteran testified before the undersigned 
member of the Board at a personal hearing at the RO.  The 
veteran testified that during service he was driving a truck 
when he passed out.  The truck ran over a rice paddy, flipped 
over, and landed in the water.  A farmer pulled him out of 
the water and the veteran, in pertinent part, stated that he 
hurt his low back.  Since that time, he related that his back 
has hurt.  With regard to headaches, the veteran stated that 
his head had hurt since service, he has had head pain.  The 
veteran also stated that he has hypertension due to service 
which was either diagnosed during service in a 1952 
hospitalization or after service in 1956 by a physician, but 
that physician is deceased.  In addition, the veteran related 
that acne vulgaris was diagnosed during service.  The 
undersigned member of the Board noted that the veteran 
currently has visible scaling of the skin on his face.


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
claim nor does the record show that any of his claimed 
disabilities were incurred while he was performing combat 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
where a veteran served 90 days or more during a period of war 
or peacetime after December 31, 1946 and hypertension becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of active duty, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran, his wife, and his brother, lay persons are not 
capable of providing an opinion regarding medical causation 
and any such statements are not competent because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 





Acne Vulgaris

The record shows that the veteran was diagnosed as having 
acne vulgaris during service.  Post-service, the veteran and 
lay individuals have stated that the veteran has had acne 
vulgaris since that time.  

Although the veteran is not competent to provide a medical 
opinion, the Board finds that he is competent to state that 
he has had abnormalities on the skin of his face since 
service.  The veteran's testimony in this regard is 
considered competent.  The undersigned member of the Board 
noted that the veteran visually had scarring of the skin of 
his face.  

Thus, the record shows acne vulgaris in service, there is 
continuity of symptomatology as established by the veteran 
after service, and the veteran currently has acne vulgaris.  

In light of the diagnosis of acne vulgaris, the lay 
statements, and the visual evidence at the hearing, the Board 
finds that service connection is warranted for acne vulgaris.  


Hypertension

A review of the record does not show that hypertension was 
diagnosed during service.  Although some of the veteran's 
service medical records were apparently destroyed, his 
discharge examination is of record.  It shows that his 
sitting blood pressure was 122/80, his recumbent blood 
pressure was 120/80, and his standing blood pressure was 
120/80.  His heart, vascular system, and chest x-ray were 
normal.  

After his release from active duty, the records first show a 
diagnosis of hypertension in the mid 1980's as shown on a 
medical report from the Baptist Medical Center.  This medical 
report is consistent with subsequent medical evidence, dated 
approximately 10 years later which noted that the veteran had 
an approximate 10 year history of hypertension.  Thus, there 
is no competent evidence of hypertension during service, 
there is no competent evidence of hypertension within one 
year of the veteran's release from active duty, and there is 
no competent evidence of continuity of symptomatology for 
many years following the veteran's release from active duty.  
Rather, there is a diagnosis of hypertension many years after 
the veteran was released from service and no competent 
evidence linking this diagnosis to service in any way.  

Although the veteran, his wife, and his brother assert that 
hypertension was incurred during service or within close 
proximity to the veteran's release from service, the medical 
evidence shows otherwise.  The medical evidence shows that 
hypertension was first diagnosed nearly 30 years after 
service discharge.  The Board finds that medical evidence to 
be more probative than the lay evidence in this case.  The 
veteran has been treated for extensive cardiovascular 
problems.  The physicians have noted the veteran's history of 
hypertension and have dated the date of onset to the mid 
1980's.  The Board notes that their medical opinions, in that 
regard and in conjunction with the medical treatment of the 
veteran, are competent while the opinions of the veteran, his 
wife, and his brother are not considered to be competent in 
that regard.  

The Board is aware that the veteran complaints of low blood 
pressure at the time of separation.  However, the inservice 
findings were not interpreted as showing vascular pathology 
and there is no rational basis to associate a remote 
diagnosis of hypertension to the veteran's inservice 
complaint.

Accordingly, the Board concludes that entitlement to service 
connection for hypertension is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Headaches

The veteran was afforded a discharge examination in February 
1954.  Although the veteran reported that he had had bad 
headaches during service, he did not have one on examination 
and his neurological examination was normal.  Post-service, 
the medical evidence is negative for a diagnosis of 
headaches.  The veteran's wife and brother indicated that the 
veteran's headaches began in service.  The veteran himself 
stated that he had actually had had head pain since service.  

The Court has stated in Clyburn v. West, 12 Vet. App. 296, 
301 (1999), that continued complaints of pain after service 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  Pain cannot be compensable in the absence of proof 
of an in-service disease or injury to which the current pain 
can be connected by medical evidence.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, (2001), aff'd in part, vacated and 
remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 
2001).  Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

In this case, although the veteran reported that he had 
headaches during service or his discharge examination, he was 
not diagnosed as having a headache at that time and his 
neurological examination was negative.  Thus, there is no 
showing of a chronic headache disorder during service.  
Although the lay evidence claims headaches since service, the 
medical evidence is negative for any diagnosis of a disease 
or injury producing headaches.  As noted, the veteran's wife 
and brother are not competent to state any medical diagnosis.  
As such, their assertions regarding the nature of the 
veteran's alleged head pain are not probative.  The Board 
finds it significant to note that post-service, there are 
numerous private and VA medical records and none of these 
contains any complaints, findings, treatment, or diagnosis of 
headaches or a disease or injury producing headaches.  As 
noted, the veteran currently asserts that he has had 
continuous head pain since service, but there is no 
underlying diagnosed disease or injury responsible for this 
pain and there is no medical evidence showing that this pain 
is derived from an inservice disease or injury.  

Although the veteran, his wife, and his brother assert that 
current headaches or head pain were incurred during service, 
the medical evidence shows otherwise.  First of all, although 
the veteran has attributed inservice headaches to 
hypertension, he did not have hypertension during service.  
Further, although the veteran has been treated for other 
medical problems since his discharge from service, the 
medical evidence does not show any complaints, findings, 
treatment, or diagnosis of headaches at any time.  The Board 
finds that the medical record is more probative than the 
contentions of the veteran, his wife, and his brother who are 
not competent to diagnose disease or injury.  Finally, as 
noted, the veteran's claim of head pain alone must fail as 
there is no sufficient factual showing that the pain derives 
from an inservice disease or injury.

Accordingly, the Board concludes that entitlement to service 
connection for headaches is not warranted.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b), Gilbert.


Back Disorder

The veteran was afforded a discharge examination in February 
1954.  Although the veteran reported that his back had 
bothered him during service, his spine examination was 
normal.  

In September 1988, the veteran was treated by a private 
physician for, in part, complaints of low back pain.  
However, physical examination did not result in any diagnosis 
of an underlying back disease or injury responsible for the 
veteran's complaints of pain. 

In January 1997, the veteran was treated at Physicians 
Healthcare Associates, P.A.  It was noted that the veteran 
complained of having chronic back pain.  

In January 2001, the veteran was hospitalized by VA for 
cardiovascular problems.  At that time, it was noted the 
veteran complained of having back pain and he was told to 
rest his back for 2 weeks.  The back pain was noted to be 
musculoskeletal in nature.  No diagnosis of a back disease or 
injury was rendered.  

In March 2001, the veteran was afforded a VA aid and 
attendance/housebound examination.  At that time, physical 
examination revealed decreased range of motion of the spine 
due to pain.  No back disease or injury was diagnosed other 
than low back pain.  

In January 2002, when the veteran testified before the 
undersigned member of the Board at a personal hearing at the 
RO, he testified that during service he was driving a truck 
when he passed out.  The truck ran over a rice paddy, flipped 
over, and landed in the water.  A farmer pulled him out of 
the water and the veteran, in pertinent part, stated that he 
hurt his low back.  Since that time, he related that his back 
had hurt.  

The veteran, his wife, and his brother assert that a back 
disorder was incurred during service.  However, although the 
veteran complained of having back pain on discharge 
examination, he was not diagnosed as having any underlying 
back pathology.  The post-service medical records show 
sporadic and infrequent complaints of back pain dated in 
September 1988, January 1997, January 2001, and March 2001.  
However, despite these few complaints of back pain, the 
physicians have never found or diagnosed any underlying back 
disease or injury responsible for that back pain.  

In sum, despite one complaint of back pain on his discharge 
examination, the veteran was not diagnosed as having a back 
disease or injury.  Thus, no chronic back disorder was shown 
during service.  

The Board finds that, while the veteran has back pain, the 
current competent evidence does not reflect that he has any 
underlying back disease or injury of the lumbar spine.  As 
noted, the Court has stated that continued complaints of pain 
after service do not suffice to establish a medical nexus, 
where the issue at hand is of etiology, and requires medical 
opinion evidence. Clyburn.  Pain cannot be compensable in the 
absence of proof of an in-service disease or injury to which 
the current pain can be connected by medical evidence.  
Sanchez-Benitez.  Such a "pain alone" claim must fail when 
there is no sufficient factual showing that the pain derives 
from an inservice disease or injury.  Id.

Accordingly, since the veteran does not currently have an 
underlying back disorder due to disease or injury during 
service and since his current complaints of back pain are not 
derived from an inservice disease or injury as shown by the 
evidence, the claim of service connection for a back disorder 
must be denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert.



ORDER

Service connection for acne vulgaris is granted.  

Service connection for hypertension is denied.  

Service connection for headaches is denied.  

Service connection for a back disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

